Citation Nr: 1726125	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-35 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction).

2.  Entitlement to service connection for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1998 to October 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO denied service connection for TMJ dysfunction.  In November 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in November 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in December 2012.

This appeal to the Board also arose from an October 2013 rating decision in which the RO, inter alia, denied service connection for right foot plantar fasciitis.  In the October 2014, the Veteran filed a NOD.  The RO issued a SOC in June 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in July 2015.

In August 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.

Concerning the Veteran's claim for  service connection for TMJ dysfunction, VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, private dental records document treatment post service.  Specifically, his private dentist first diagnosed the Veteran in 2006 with TMJ.  VA treatment records in August 2012 also note the Veteran's complaints of symptoms from TMJ and that he was referred for a dental consult.  

The Veteran contends that his TMJ began in service after oral surgery to remove a wisdom tooth.  Service treatment records indicate the veteran had oral surgery in April 1999.  An informed consent document in preparation for the surgery signed by the Veteran in April 1999 specifically lists TMJ as an "operative risk" for this procedure.  During his August 2016 hearing, the Veteran testified that he has experienced a "popping" sound in his jaw ever since his oral surgery in service. 

In sum, there is competent evidence of a current disability, and competent evidence of a continuity of symptomatology in the years since service, suggesting that the claimed disability may be associated with service.  Therefore the Board finds that  VA's duty to obtain an examination in connection with this claim is triggered.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; McLendon, supra.  Such an examination is needed to obtain a medical opinion as to the  and etiology of the Veteran's TMJ dysfunction.

Concerning the service connection claim for right foot plantar fasciitis, the Veteran asserts he suffers from bilateral plantar fasciitis as a result of his various orthopedic service connected disabilities.  In the noted October 2013 rating decision, the RO ranted service connection for left foot plantar fasciitis, but not for the right foot.  On June 14, 2010 VA examination, the examiner indicated the Veteran's orthopedic service connected disabilities cause him to favor the right lower extremity at the expense of the left lower extremity.  The examiner opined this favoring of the extremity would account for plantar fasciitis in the left foot but not the right foot, therefore it was less likely that the service connected orthopedic disabilities caused his right foot plantar fasciitis.  

While the VA examiner addressed whether a causal relationship exists between the Veteran's right foot plantar fasciitis and his orthopedic service-connected disabilities, the examiner did not fully explain the basis for different conclusions as to right and left foot plantar fasciitis, nor did the examiner explicitly address whether the Veteran's right foot plantar fasciitis is or has been aggravated (worsened beyond natural progression) by his service connected disabilities.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation).  Notably, once VA has provided a VA examination or otherwise obtained a medical opinion in connection with a claim, it is obligated to provide or obtain one that is adequate for the determination being made..  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007).

Given the noted deficiencies, the medical evidence currently of record is insufficient to evaluate on remand, a remand of this claim to obtain a the AOJ should obtain an addendum opinion from the October 2013 VA examiner , or, if necessary, from another appropriate physician based on claims file review (if possible) addressing the etiology of the Veteran's current right foot plantar fasciitis .  secondary basis, and based full consideration of all pertinent evidence.  The AOJ should only arrange for further examination of the Veteran if deemed medically necessary in the judgment of the individual designated to provide the addendum opinion. 

The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Prior to arranging to completing the above actions, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in Albuquerque, dated to May 5, 2015.  On remand, the AOJ should obtain any additional records of any relevant VA treatment he may have undergone since that time in order to ensure that the Veteran's claim is adjudicated based on an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims ron appeal.  

Accordingly, these matters are hereby is REMANDED for the following action:

1.  Obtain from the Albuquerque VAMC (and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified f records, following the procedures set forth in 38 C.F.R. § 3.159 (2016).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his claim for service connection for TMJ dysfunction.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

 The examiner should provide a medical opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's TMJ had its onset in, or is otherwise medically-related to, the Veteran's military service, to particularly include in-service oral surgery to remove a wisdom tooth, as alleged. .

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as the Veteran's lay assertions regarding the nature, onset, and continuity of TMJ symptoms. If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the October 2013 VA examiner an addendum opinion addressing the etiology of the Veteran's right foot plantar fasciitis.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The examiner should provide an opinion, consistent with sound medical judgment, as to whether  it is at least as likely as (i.e., a 50 percent or greater probability) not that the Veteran's currently diagnosed right foot plantar fasciitis:

(a) had its onset during service, or is otherwise medically related to in-service injury or disease; or if not, 

(b) was caused OR is or has been aggravated (worsened beyond the natural progression) by his service-connected orthopedic disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to  include identifying ( to the extent possible), the baseline level of disability prior to the aggravation)

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence (to include evidence submitted by the Veteran) and all lay assertions, to include Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results(if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above, and any other notification or development deemed warranted, readjudicate the  claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/Virtual VA file(s) since the last adjudication) and all legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


